[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                                                     APRIL 28, 2011
                                 No. 10-12374
                                                                      JOHN LEY
                           ________________________
                                                                       CLERK

                      D.C. Docket Nos. 1:09-md-02036-JLK,
                              1:10-cv-20820-JLK

In Re: CHECKING ACCOUNT OVERDRAFT LITIGATION,

___________________________________________________

DORIS POWELL-PERRY,
Individually and on behalf of all other similarly situated,
CURNIE SANDERS,

                                                              Plaintiffs-Appellees,

                                       versus

BRANCH BANKING AND TRUST COMPANY,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________
                                 (April 28, 2011)
PRYOR and COX, Circuit Judges, and WATKINS,* District Judge.

PER CURIAM:

      After oral argument in this case, the United States Supreme Court decided

AT&T Mobility LLC v. Conception, No. 09-893, 2011 WL 1561956 (April 27, 2011).

The district court’s order denying the motion to compel arbitration is VACATED, and

this case is remanded to the district court for reconsideration in light of the Supreme

Court’s opinion.

      VACATED AND REMANDED.1




      *
      Honorable W. Keith Watkins, United States District Judge for the Middle District of
Alabama, sitting by designation.
      1
          This is an unlimited remand.

                                           2